       Case 1:19-cv-01472-NONE-JLT Document 27 Filed 07/31/20 Page 1 of 3


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   JOSHUA COWLEY,                                      Case No.: 1:19-cv-01472-NONE-JLT
12                  Plaintiff,                           ORDER AFTER FURTHER MID-DISCOVERY
13          v.                                           STATUS CONFERENCE; ORDER AMENDING
                                                         CASE SCHEDULE; ORDER TO DEFENSE
14   PRUDENTIAL SECURITY, INC.,                          COUNSEL TO SHOW CAUSE WHY
                                                         SANCTIONS SHOULD NOT BE IMPOSED FOR
15                  Defendant.                           HIS FAILURE TO APPEAR AT THE
16                                                       CONFERENCE AND COMPLY WITH THE
                                                         COURT’S ORDERS
17
18          The Court held the further mid-discovery status conference (Doc. 20), but defense counsel

19   failed to appear. This is despite the Court reminding counsel of the hearing via an email to all

20   counsel providing them the instructions for the video conference.

21          At the further mid-discovery status conference (Doc. 20), plaintiff’s counsel and the Court

22   discussed some of the outstanding discovery issues. Plaintiff’s counsel agreed to look at the requests

23   at issue and to clarify with defense counsel the information needed so to best move the issues

24   forward.

25          Due to these outstanding discovery issues and the fact that the Belaire-West notice was

26   delayed due to the defense failing to provide a reasonable estimate of the number of the putative

27   members of the collection, there is no likelihood the motion for conditional certification of the

28   collection can be filed by the current deadline. Thus, the Court ORDERS:


                                                        1
           Case 1:19-cv-01472-NONE-JLT Document 27 Filed 07/31/20 Page 2 of 3


1             1.     Within seven days, defense counsel of record SHALL show cause why sanctions

2    should not be imposed for their failure to appear at the further status conference;

3             2.     Immediately, Plaintiff’s counsel SHALL amend or supplement its meet-and-confer

4    correspondence to clarify the specific information sought in each disputed request;

5             3.     Counsel SHALL work cooperatively to resolve the outstanding disputes to the extent

6    possible;

7             4.     Defense counsel SHALL make all efforts to provide substantive responses to each

8    discovery request under dispute or SHALL explain in clear terms why production cannot occur. The

9    defendant SHALL provide substantive responses to the extent the requests contain non-

10   objectionable requests;

11            5.     To facilitate skip-tracing and to allow full information to be provided timely to the

12   plaintiff’s counsel as to the opt-in collection members, Defense counsel SHALL provide the third-

13   party administrator known telephone numbers for the putative collection members within seven days

14   or show cause to the Court why this information cannot or should not be provided;

15            4.     Counsel SHALL work cooperatively to move this case forward. The filing of the

16   motion to change venue does not relieve counsel of this obligation. If the motion to change venue is

17   granted, none of these current efforts are wasted and the issues raised now will still need addressing.

18            5.     The Court sets a further status conference on September 3, 2020 at 2 p.m. A joint

19   status report SHALL be filed at least seven days in advance;

20            6.     The case schedule is amended as follows:

21                   a.     The conditional certification of the FLSA collection motion SHALL be filed

22   no later than October 30, 2020;

23                   b.     Opposition or a statement of non-opposition to the motion SHALL be filed no

24            later than November 4, 2020;

25   ///

26   ///

27   ///

28   ///


                                                         2
      Case 1:19-cv-01472-NONE-JLT Document 27 Filed 07/31/20 Page 3 of 3


1               c.       The reply brief, if any, SHALL be filed no later than December 18, 2020. The

2         hearing on the motion is CONTINUED to January 15, 2021 at 9:00 a.m.

3
4    IT IS SO ORDERED.

5      Dated:   July 31, 2020                             /s/ Jennifer L. Thurston
6                                                  UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   3
